DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on February 4, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 20, 2021 and February 4, 2021 have been entered. Claims 1, 3, 9, 11, 16-17, and 19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 20, 2021 and February 4, 2021 have been considered.
The previously pending rejections under 35 U.S.C. § 112(a) and (b) are withdrawn.
Regarding the rejection under 35 U.S.C. § 101, Applicant walks through various claim limitations (pages 11-22 of Applicant’s response) and submits that the claim limitations present an ordered combination performed by one or more hardware processors (page 14 of Applicant’s response filed February 2, 2021). Most of the claim details speak to the details of the abstract ideas. As explained in the rejection, the additional elements are only applied to the abstract ideas at a high level of generality 
	Applicant further submits that the claims use a special purpose computer with technical intelligence (page 22 of Applicant’s response). The Examiner respectfully disagrees. The processing elements in the claims are simply general-purpose processing elements. The type of functions claimed simply gather information and automate certain calculations and analysis, all of which are typical and generic computer operations. Applicant has not shown that a general-purpose computer could not be used to implement the abstract ideas. Applicant’s Specification specifically states that “[t]he hardware device can be any kind of device which can be programmed including e.g. kind of computer like a server or a personal computer, or the like, or any combination thereof. The device may also include means which could be example, hardware means, e.g. an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or a combination of hardware and software means…Alternatively, the embodiments may be implemented on different hardware devices, e.g. using a plurality of CPUs.” (Spec: ¶ 84) Applicant’s own Specification 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9, 11, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “systems and methods for quantitative assessment of user experience (UX) of a digital product” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3), Apparatus (claims 9, 11, 16-17), Article of Manufacture (claim 19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite assigning a set of default values to each of a pre-assessment question amongst a set of pre-assessment questionnaire, wherein each of the set of default values comprises a metric assigned to each of the pre-assessment question; computing, based upon a set of delta weights and each of the set of default values assigned to each of the pre-assessment question, a set of weightages for a plurality of Key Performance Attributes (KPAs), wherein each of the set of weightages corresponds to a KPA amongst the plurality of KPAs…; computing, based upon the set of weightages and a sum total of a plurality of highest delta weights, a plurality of score values for the plurality of KPAs, wherein each of score value amongst the plurality of score values corresponds to a KPA amongst the plurality of KPAs; performing, based upon the plurality of score values, a plurality of steps, wherein the plurality of steps comprise: (i) obtaining, a set of relative weightage values for the plurality of KPAs, wherein each of relative weightage value amongst the set of relative weightage values correspond to a KPA amongst the plurality of KPAs; and (ii) generating, by using the set of relative weightage values, a total cut-off score to assess the UX of the digital product; computing, based upon a set of guidelines scores, a plurality of earned score values…; categorizing the digital product in either one of pre-defined categories based upon a comparison of the total cut-off score and a UX assessment score, wherein the UX assessment score corresponds to a plurality of 

No – The process claims include one or more hardware processors and recite (in the preamble) that the steps are processor implemented. The apparatus claims include a memory storing instructions, one or more communication interfaces, and one or more hardware processors coupled to the memory via the one or more communication interfaces. The article of manufacture claims include a non-transitory computer-readable medium having embodied thereon a computer readable program and one or more hardware processors. “Auto-generating” is defined in the claims as something performed “by the one or more hardware processors.” The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 84-87).  The claims also generally receive (e.g., obtain), store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Allowable Subject Matter
Claims 1, 3, 9, 11, 16-17, and 19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 101, set forth in this Office action, without broadening any aspects of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683